Title: Mary Ann Archbald to Thomas Jefferson, 29 May 1809
From: Archbald, Mary Ann
To: Jefferson, Thomas


          
            Sir   Creekvale  22 29 May 1809
            I anxiously waited for the Period of your retirement in hopes of being able to summon up courage sufficient to address you, a conciderable time has elapsed since that event & still when I would make the attempt this hoped for courage seems not to arrive, Contrasting my own situation with yours the pen appears about to drop from my hand—
            You have long been at the head of a great, Peacefull & prosperous Nation—have been surrounded by men of talents—Your transactions have been with Princes & the great ones of the earth—how different the station & circomstances of her who now presumes to address you; bred upon one of the smallest of the British Islands where nought was visible to the eye of a stranger but the lofty Rock & dashing wave to me however the sound of waves had always been familiar & was not disagreeable many a calm evening too they were hushed in peace & the music of the birds alone was heard, many a flower also adorned the cliffs, which tho’ for the most part “born to blush unseen” yet were never suffured to bloom unheaded or unenjoyed in my path, in this solitary spot I would most willingly have ended my days but my husband’s Lease being out & an extravagant rent demanded by the propriator we determined to cross the Atlantic with our young family & seek an asylum on the hospitable shores of America, it is now two years since we landed at N. York & by the advice of an acquaintance my husband consented to settle here & purchased a farm of 120 acres for which he payed 3000 Dols we had seen no other part of the country & were rather too hasty in making the purchase. Our sole motive for crossing the ocian was to earn by honest industry a comfortable subsistance for our family, if at the same time we could in any degree Promote the wellfare of society it would be a most agreeable reflection, the only regrete I felt at my former solitude was from the idea of leaving the world without having done any good in it my sphere of usefulness being confined to the little family circle
            my husband has from infancy been acustomed to the raising & improving of Sheep in which he took pleasere & was very successfull—now what I would presume to ask is
            might not his talents in this way be rendered beneficial to the country—is the increase & improvement of so useful an animal not beneath the nottice of the Statesman & philosopher, if Mr Gefferson should think it is not will he be so kind as favour us with his countinance & advice as to what part of the United States would be most proper for the above purpose &c. the mild regions of Kentucky (the dream of my youth) might perhaps be preferable to any other but the great distance from markets &c is against it—we would at any rate require to be a few degrees farther to the south where we might expect 8 or 9 months of mild weather in the year, on the bleak mountains of Scotland where thousands of sheep are reared the climate seems much less favourable than in most parts of this country & some hardy winter shrubs  & plants which supply the Place of grass might perhaps be introduced here with advantage such as the Broom (Scoparium) Furze &c &c but I traspas sadly on your patience—if I have taken too much liberty it proceeds from my having long represented Mr Gefferson to my mind as one who wishes to increase the sum of human happiness & would regard nothing beneath his nottice which had a tendancy to Promote this great end. Already I have indulged the idea of his encouraging by his countenance & advice a family of humble Strangers & have contrasted this Picture with the aristocratic haughtiness & averice which drove from their native spot the improvers of the soil,Would you Sir but condecend to honour us with a few lines it would answere at least one good end that of banishing from my husbands mind the thoughts of returning to his native country by inspiring him with the hope of employing himself more usefully & profitably here than he has hitherto been able to do. this part of the country has for me many charms notwithstanding the cold climate & colder countinances of our Dutch nieghbours, yet I confess I should Prefer a more southerly situation & one where the ax has been rather more sparingly used where I could cultivate in my little garden some of the plants & flowers that delighted my youth with the addition of a few american natives not less attractive
            After writing this I hardly know how to get it it forwarded—our presuming to address you would by one Party be deemed sacrelage & by another we would be suspected of Ploting against the wellfare of the country Posterity will judge more impartially nor will it feel less respect for the memory of Mr Gefferson for his having cheered the cottage of humble industry & attended to the rural as well as Political improvement of his countryin the anxious hope of hearing from you I am honoured Sir with due Respect Your most Obedt Humble Servt &c—
            
              Mary Ann
                Archbald
          
          
            Our letters are adressed to Mrs James Archbald Creekvale moungomery County State of New York care of Mr John Ried Mercht Albany
          
        